The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed August 16, 2022. In virtue of this communication, claims 1-8, 10-16 and 18 are currently patentable. 

Allowable Subject Matter
Claims 1-8, 10-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Suguhara et al. (US 20210165484 Al) in view of Stafford et al. (US 20170358141 A1) in further view of Davis (US 20200174298 A1) discloses that the related virtual object 4 is slid while increased in transparency, since the user 1 wants to view the related virtual object 4, the user 1 keeps sight of this related virtual object 4. By detecting this movement, it can be determined that the user 1 "wants to view the related virtual object 4 that is about to be cleared." Thus, the sliding process and the transparentizing process are cancelled, which enables the user 1 to start watching the related virtual object 4. By moving an interest target in such a way, the movement of the line-of-sight of the user 1 can be induced, and the process of fading out the related virtual object 4 can be cancelled in a natural manner. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624